--------------------------------------------------------------------------------

August 5, 2005
 
Dear Mr. Stremel,
 
John, thank you for your contribution to the success of EnergyConnect, Inc.
(ECI) during the past several months.  We are pleased at this time to make an
offer of employment by ECI under the terms outlined in this letter.  ECI is a
pre-revenue start-up company engaged in introducing new concepts and new
technology to the energy industry.  ECI is currently engaged in development and
demonstration of several products in the PJM and California markets and
introduction selected services on a national scale.
 
As Senior Vice President – Systems, commencing the date of execution below, you
will become responsible for: (1) the development, testing, demonstration and
operations of ECI systems, and (2) set-up and operation of interfaces with ECI
customers including independent system operators, power suppliers, utilities,
and similar entities.  Your primary reporting line will be to me, however, as a
ground floor employee of a small rapidly growing company your duties and
relationships will be diverse and changing.
 
The terms of the Non-Disclosure Agreement (NDA) dated February 10, 2005 are
herby re-affirmed.  This position as a senior officer of ECI may require
compliance with expected and potential financing arrangements that require
non-compete and employment term commitments.  Agreement to such terms will not
be unreasonably withheld.
 
Your initial responsibilities and duties are summarized in Appendix A.  The
Parties recognize the new and unique nature of ECI products create uncertainties
that may result in significant changes to the duties.  In the course of carrying
out your duties you will be expected to:
 
 
·
Assure all stakeholders have appropriate input to system development and system
operating decisions

 
 
·
Secure, monitor, and service contracts for development of systems and software.

 
 
·
Analyze and recommend courses of action beneficial to ECI.

 
 
·
Assist in the advancement of regulatory, operating, and market environment to
assure the entry and growth of ECI products and services.

 
 
·
Budget and operate to budget for your areas of responsibility.

 
Initial compensation will be an annual salary of $180,000 paid monthly.  Along
with other executives of ECI your will eligible for the annual incentive plan
when established.  This plan will distribute bonus payments to employees base on
company success.  Employment with ECI is “at will”.
 
 
 

--------------------------------------------------------------------------------

 
 
Additionally, you are eligible to be a participant in one of the company stock
option plan when established consistent with terms offered comparable executives
in the company.  When this plan is completed it will provide grants of options
for stock or phantom stock that will allow you to participate in the value
generated by growth of the company consistent with appropriate vesting
periods.  All such grants will be at the discretion of the CEO and subject to
personal, department and company performance.
 
Notwithstanding the foregoing, ECI anticipates completing of a merger within a
month following the date above.  Completing of the merger is expected to include
adoption of a stock option plan.  Subject to the terms of the adopted stock
option plan you will be granted initial options for 1% of the shares of the
merged company.  If the merger is not completed ECI will establish an
independent stock option plan and you will be granted equivalent options in the
independent plan.
 
ECI will be establishing commercial office space in your area.  Until that time
you will be working from your home.  ECI will reimburse you for out of pocket
cost of an additional telephone line and associated costs for message center and
equipment, additional computer equipment, software required, and other office
expenses as needed and incurred.  Subject to appropriate documentation, ECI will
reimburse you for all travel and out-of-pocket expense on behalf of the
company.  You are eligible to participate, but not required to participate in
the ECI medical plan.  Following the anticipated merger a cafeteria plan will be
offered to all ECI employees.
 
Again, thank you for your interest.  We are looking forward to adding John
Stremel to our team and we are confident you will be a great fit.  This offer
will remain open for seven days from the date above.  If you have any questions
please call me.  To accept this offer, please execute below and return the
original to me by overnight mail.
 
Sincerely,
 
 
/s/ Rod Boucher
 
Rod Boucher
President
 
I, John P. Stremel, have read, understand, and agree with the terms and
conditions of this offer letter.
 
By:
/s/ John Stremel
 
Date:
8/5/2005
 

 
 
2

--------------------------------------------------------------------------------